Title: To James Madison from Robert Walsh Jr., 17 March 1819
From: Walsh, Robert, Jr.
To: Madison, James


Dear Sir
Philadelphia March 17th. 1819
You have made me a very interesting and pregnant communication. It is of a purport exactly suited to my principal aim, & suggests many important reflections besides those which it contains. I will make use of it, eagerly and thankfully; observing the restriction which you prescribe.
I have already deposited the Address to the Agricultural Society in the Philosophical Library. Though it was repeated in all the Newspapers, and read by every one with the utmost avidity, there was a general wish to possess it in the pamphlet form. The work is fitted to be useful not only to Virginia, but to all her Sister-States; and it must always feed and gratify minds of a philosophical cast. From the duration and importance of your labors in life, you are fully entitled to a perfect relaxation for the future; but you have made us, by your Address, earnestly desire & almost expect, that your pen may be fruitful for the public, on other subjects even of more comprehensive range & higher speculation.
I must venture to offer my very respectful recollections to Mrs. Madison, of whom all continue to speak and think with unbounded esteem. A journey to our principal cities would convince her of the depth of the impressions made by her public career. Such a journey would not be without it’s gratifications for you, not only on a similar Score, but from what we would have to Shew in economical & Social improvements of every kind. Fervet opus &. But I do not mean to usurp the easy chair of a regular correspondent, and will beg leave, in addition, merely to renew the Sincere assurance of the profound consideration with which I have the honor to be, Dear Sir, your obt. faithful servant
Robert Walsh Jr
 